DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2014/0281995 A1 to Kim et al.
As to claim 1, Kim discloses a method for configuring a touch screen keyboard in an electronic device, the method comprising:
identifying a type of at least one application running in the electronic device (Fig. 1, 5A, 5B and 7, paragraph 0154, where in step (S210) the controller (180) determines a type of the application (210) displayed in the first region);

generating the touch screen keyboard based on the identified type of the at least one application in response to the input event; and
displaying the touch screen keyboard on the screen of the electronic device (Fig. 1, 5A, 5B and 7, paragraphs 0154-0156, where in step (S230) the controller (180) changes the language and layout of keypads (220a, 220b) on the display).
As to claim 2, Kim discloses the method, wherein the touch screen keyboard comprises at least one of a QWERTY keyboard, a handwriting panel with a plurality of buttons and a voice input method editor (IME) (Fig. 5A and 5B, paragraph 0127, where a handwriting panel may be provided).
As to claim 3, Kim discloses the method, wherein generating the touch screen keyboard based on the identified type of the at least one application in response the input event comprises:
determining at least one attribute of the touch screen keyboard in accordance with the identified type of the at least one application (Fig. 5A, 5B and 7, paragraph 0154-0156, where in step (S220) a new function is added to window (230) based on the determined application in step (S210)); and
modifying the touch screen keyboard with the determined one or more attributes (Fig. 5A and 5B, paragraph 0129, where the window (230) is modified based on the user’s inputs).
claim 4, Kim discloses the method, wherein the at least one attribute of the touch screen keyboard comprises at least one of a layout type, position, number of rows, number of columns, width, height, theme, language preference, mode of the touch screen keyboard and buttons (Fig. 5A and 5B, paragraph 0129, where the sizes and layouts of window (230) and keypads (220a, 220b) maybe adjusted).
As to claim 5, Kim discloses the method, wherein modifying the touch screen keyboard with the determined at least one attribute comprises providing at least one button to the touch 3Attorney Docket No.: 1235-1318 PCT US (SP18415-PCT/USIP)screen keyboard for interaction with the at least one application based on the determined at least one attribute (Fig. 8A-8D, paragraphs 0158-0159, where controller (180) displays domain buttons).
As to claim 6, Kim discloses the method, wherein the at least one button on the touch screen keyboard are provided based on the identified type of the at least one application (Fig. 8A-8D, paragraphs 0158-0159, where the domain buttons are displayed when an internet browser application is used).
As to claim 7, Kim discloses the method, wherein the at least one button on the touch screen keyboard are provided based on an identified content of the at least one application running in the electronic device (Fig. 8A-8D, paragraphs 0158-0159, where the domain buttons are displayed when an internet browser application is used).
As to claim 9, Kim discloses the method, wherein modifying the touch screen keyboard includes:
splitting the touch screen keyboard to at least a first and a second keyboard portions;

As to claim 10, Kim discloses the method, wherein modifying the touch screen keyboard with the determined at least one attribute comprises:
receiving a request from the at least one application including a position of the touch screen keyboard (Fig. 5A-6, paragraphs 0149-0152, where in step (S120) the keyboard is displayed);
dynamically modifying the touch screen keyboard based on the position received in the request; and
dynamically causing to display the touch screen key board (Fig. 5A-6, paragraphs 0149-0152, where in step (S140) the keyboard is dynamically adjusted and dispayed).
As to claim 11, Kim discloses limitations similar to claim 1.
As to claim 13, Kim discloses limitations similar to claim 1.  In addition, Kim discloses an electronic device for configuring a touch screen keyboard, the electronic device comprising:
a memory (Fig. 1, paragraph 0036, memory (160));
a processor (Fig. 1, paragraph 0036, where controller (180) is the processor); and
a keyboard rendering engine coupled to the memory and the processor (Fig. 1 and 3A, paragraph 0114, where the controller (180) displays the keyboard).
claims 14 and 15, Kim discloses limitations similar to claim 2 and 3, respectively.
As to claims 12 and 16, Kim discloses limitations similar to claim 4.
As to claims 17-19, Kim discloses limitations similar to claim 5-7, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0281995 A1 to Kim et al. in view of U.S. Patent Pub. No. 2017/0097765 A1 to Chao.
As to claim 8, Kim is deficient in disclosing the method, wherein the at least one button on the touch screen keyboard are configurable to receive one or more inputs to 
However, Chao discloses the method, wherein the at least one button on the touch screen keyboard are configurable to receive one or more inputs to perform at least one action in the applications in accordance with the one or more inputs, wherein the at least one action comprises sharing content associated with the applications with other applications (Fig. 6C and 7D, paragraph 0076, where content is shared from program (500) to program (900) through the virtual keyboard program (300) via the “Share” button (505)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the touch screen keyboard in an electronic device as taught by Kim by including sharing content associated with applications to other applications as taught by Chao.  The suggestion/motivation would have been in order to transfer data between applications (Chao, paragraphs 0074-0076).
As to claim 20, Kim is deficient in disclosing limitations similar to claim 8.  However, Chao discloses similar limitations.  In addition, the same motivation is used as claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627